Citation Nr: 0124922	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  99-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include as a result of radiation exposure.  

2.  Entitlement to service connection for dizziness, to 
include as a result of radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from August 1946 to December 
1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2000, the Board remanded 
this case to the RO for further action.  


FINDINGS OF FACT

1.  The veteran served in the South Pacific in World War II 
as a member of the American occupation forces in Japan during 
his active service.  

2.  The medical evidence shows that gastrointestinal 
disability to include peptic ulcer disease, duodenal ulcer, 
esophagitis, gastritis, anemia, a disorder manifested by 
dizziness, and macrocytic anemia, were first incurred many 
years after service and there is no medical evidence 
establishing that any of these post-service diagnoses are 
related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  A stomach disorder to include peptic ulcer disease, 
duodenal ulcer, esophagitis, and gastritis, were not incurred 
in or aggravated by service, and neither peptic ulcer disease 
nor a duodenal ulcer may be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2000).  

2.  A disability manifested by dizziness to include anemia 
and macrocytic anemia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.311 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
December 1998 rating decision; June 1999 statement of the 
case; June 2001 supplemental statement of the case, all sent 
to the veteran of the reasons and bases for the denial of his 
claim.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  The Board 
concludes that the discussions in the rating decisions, 
statement of the case, supplemental statement of the case, 
and various letters from the RO to the veteran, informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
case, the Board remanded this case in November 2000 to ensure 
that all pertinent evidence was of record.  Both VA and 
private medical evidence has been obtained..  The veteran 
indicated that he was treated by additional private 
examiners, but all attempts by the RO and by the veteran to 
obtain those records has been futile.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  There is sufficient evidence of 
record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


Background

The service medical records do not show that the veteran was 
treated for any complaints, findings, treatment, or diagnosis 
of a stomach disorder and/or anemia and/or any disability 
manifested by dizziness.  The discharge examination was 
specifically negative for any stomach disability and for 
neurological impairment.  Blood testing was negative.  

The post-service medical records include records from the 
Baton Rouge General Hospital and the Ochsner Clinic.  

The records from the Baton Rouge General Hospital reveal that 
in July 1973, the veteran was treated for epigastric 
distress.  He reported that he had had a past peptic ulcer in 
1970 and in 1971.  Studies from the Baton Rouge General 
Hospital revealed that the mucosal folds in the duodenal bulb 
to be prominent.  The veteran reported that he had been 
troubled with epigastric distress in the past with some 
sternal burning of a different type that was relieved by 
antacids.  Physical examination revealed that his complete 
blood count (CBC) was unremarkable.  The final diagnosis was 
chest pain, probably secondary to esophageal spasm and 
esophagitis and past peptic ulcer, by history.  In October 
1977, the veteran was diagnosed as having a duodenal ulcer 
and peptic ulcer disease.  An upper gastrointestinal series 
revealed a 6 millimeter active crater in the duodenal bulb 
with deformity, indicating previous ulcer disease.  In 
addition, the veteran reported that he had a past history of 
frequent episodes of indigestion.  In October 1979, the 
veteran was admitted for a perforated duodenal ulcer.  A 
pyloroplasty and bilateral trunkal vagotomy were performed.  
In November 1979, the final diagnosis was perforated duodenal 
ulcer, status post vagotomy and pyloroplasty because of 
persistent duodenal ulcer symptoms in the past.  

The records from the Ochsner Clinic show that in April 1992, 
the veteran complained of having dizzy spells.  In May 1992, 
the veteran reported that he underwent stomach surgery in 
1980 for gastric reaction.  It was also noted that the 
veteran suffered from anemia.  It was further noted that the 
veteran complained of having chronic dizziness of 6 months' 
duration.  The impression was "dizziness (postural)."  In 
September 1992, the veteran reported having been light-
headed.  Anemia was noted to be a possible diagnosis.  In 
October 1998, the veteran was treated for gastritis.

In July 1999, the veteran was afforded a VA general medical 
examination.  At that time, the veteran reported that in 1981 
or 1982, he had a perforated peptic ulcer which required 
surgical repair.  Physical examination revealed an elderly 
man in no acute distress.  The veteran weighed 132 pounds and 
was 5 feet, 8 inches tall.  His body build, food, and 
nutrition were normal.  The veteran's abdomen was non-tender 
and there was a surgical scar present.  Neurologically, the 
veteran appeared to have some hearing loss, but cranial 
nerves II through XII were grossly intact.  An upper 
gastrointestinal study revealed postvagotomy changes and a 5 
centimeter duodenal diverticulum.  The duodenal bulb appeared 
markedly deformed.  The gastric viscous appeared small.  
There was no definite evidence of current ulceration.  The 
veteran's CBC revealed hemoglobin of 12.9 and hematocrit of 
37.7 with a mean corpuscular volume (MCV) of 94.1.  The 
pertinent diagnoses were macrocytic anemia and status post 
surgery for perforated peptic ulcer disease.  

The Board further notes that although the veteran reported 
that he was also treated at the Baton Rouge Clinic and by 
Vincent R. Russo, M.D., it was indicated that they were 
unable to locate any treatment records of the veteran.  In 
addition, the veteran reported that he was treated at two 
other facilities which have since gone out of business.  
Although the veteran related that he believed that his 
medical records could still be located, VA has been unable to 
locate any records with the information provided by the 
veteran.  

The veteran has also submitted photographs which he maintains 
are from Nagasaki, Japan that were taken approximately 2 
miles from where the atom bomb was dropped on that city.  

The veteran asserts that he served in Otsu, Japan and the 
surrounding areas of Hiroshima and Nagasaki.  In addition, he 
asserts that he was stationed in the area of Nagasaki, Japan 
about a year after World War II ended.  He maintains that 
while he was not treated for stomach disability or dizziness 
during service, these problems developed between 6 months and 
one year after his discharge from service and are the result 
of his exposure to ionizing radiation while he was in the 
aforementioned areas in Japan.  The Board notes that since 
the veteran has not been shown to be capable of making 
medical conclusions, his statements regarding causation of 
any medical disability are not probative or competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

A review of the veteran's WD AGO Form 53 shows that the 
veteran received the World War II Victory medal and the Army 
Occupation of Japan Medal.  In addition, a WD AGO Form 100 
shows that the veteran served in Japan in the 35th infantry 
regiment, 25th division, as a light machine gunner.  


Analysis

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show nor does he assert 
that he incurred a stomach disorder or a disability 
manifested by dizziness during combat.  Thus, 38 U.S.C.A. § 
1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Additionally, the pertinent laws and regulations provide that 
a peptic ulcer and/or a duodenal ulcer will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharged, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Diseases specific to radiation-exposed veterans listed under 
38 C.F.R. § 3.309(d), will be presumed to have been incurred 
in active service if the veteran participated in a "radiation 
risk activity" such as onsite participation in an atmospheric 
nuclear test. 38 C.F.R. § 3.309(d)(3)(ii).  Other 
"radiogenic" diseases listed under 38 C.F.R. § 3.311(b)(2), 
found 5 years or more after service in an ionizing radiation 
exposed veteran may be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Service connection may also be granted for 
disability based on exposure to ionizing radiation, like all 
disabilities, when there is specific medical evidence linking 
it to such incident.  Combee v. Brown, 34 F.3d 1039, 1043- 45 
(Fed. Cir. 1994).  

Thus, service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by different methods. First, there are 
certain types of cancer that are presumptively service-
connected if they become manifest in a radiation-exposed 
veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  Service connection may 
also be granted if the disability was manifest during service 
or if a duodenal ulcer was manifest to a compensable degree 
within 1 year of separation from service.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  Onsite 
participation includes during the six month period following 
the official operational period of an atmospheric test, 
presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
38 C.F.R. § 3.309(d)(3).  38 C.F.R. § 3.311 provides 
instruction on the development of claims based on exposure to 
ionizing radiation, and does not refer to any other types of 
radiation exposure.  Section 3.311(a) calls for the 
development of a dose assessment where it is established that 
a radiogenic disease first became manifest after service, 
where it was not manifest to a compensable degree within any 
applicable presumptive period specified in either § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: leukemia, thyroid cancer, breast cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-
(xxiv).  Section 3.311(b)(5) requires that bone cancer become 
manifest within 30 years after exposure, and that prostate 
cancer become manifest 5 years or more after exposure.  38 
C.F.R. § 3.311(b)(5).

The Board will carefully review this appeal under all of the 
legal theories.  

First, the claimed disabilities, a stomach disorder and a 
disability manifested by dizziness, are not included in the 
list of conditions that may be presumptively service-
connected by an individual who participated in a radiation-
risk activity, as set forth at 38 C.F.R. § 3.309(d).  The 
veteran has never been diagnosed as having, nor does he 
assert that he has had or current has, any form of cancer, 
multiple myeloma, or lymphoma.  Thus, service connection may 
not be established on that basis.

Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  At this point, the Board 
notes that the veteran essentially argues that he was in the 
Hiroshima/Nagasaki areas after detonation of the atom bomb.  
Since he began service in August 1946, he clearly was not in 
that area with the military by July 1, 1946.  Further, even 
assuming for the sake of argument only, but not conceding 
that that the veteran's argument is accurate, that he has 
service qualifying as "onsite participation" within 6 months 
of the official operational period of an atmospheric test, 
further development under 38 C.F.R. § 3.311 is not warranted 
in this case because it has not been established that a 
radiogenic disease first became manifest after service.  The 
veteran has never been diagnosed as having, nor does he 
assert that he has had or current has, any form of cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease or parathyroid adenoma, 
tumors of the brain or central nervous system, or lymphoma.  
Thus, service connection may not be established on that 
basis.

Third, service connection may be granted if it was incurred 
or aggravated during service or under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  Service connection for a duodenal 
ulcer may be granted if manifest within 1 year of separation 
from service.

The service medical records do not show that the veteran was 
treated for any complaints, findings, treatment, or diagnosis 
of a stomach disorder and/or anemia and/or any disability 
manifested by dizziness.  The discharge examination was 
specifically negative for any stomach disability and for 
neurological impairment.  Blood testing was negative.  Thus, 
the veteran clearly did not have a chronic stomach problems 
or other medical problem manifest by dizziness during 
service.  

A review of the post-service medical evidence shows that the 
veteran has been treated over the years for gastrointestinal 
problems as well as for anemia.  Specifically, the veteran 
has been treated for a peptic ulcer, a duodenal ulcer, 
esophagitis, and gastritis, and has undergone various 
surgical procedures for those problems.  However, the records 
note that the veteran initially had a peptic ulcer in the 
early 1970's which is many years after his discharge from 
service and not within one year thereof.  In addition, a 
duodenal ulcer and esophagitis problems were also first 
manifest in the 1970's which is many years after his 
discharge from service and not within one year thereof.  
Esophagitis was first shown many years after service, in the 
1970's.  Gastritis was diagnosed in the 1990's.  There is no 
medical evidence relating peptic ulcer disease, a duodenal 
ulcer, esophagitis, or gastritis, to service or peptic ulcer 
disease or duodenal ulcer to within one year of service 
discharge.  In addition, the records show that the veteran 
has been treated for anemia which was noted to be a possible 
reason for his reported dizziness.  Current VA examination 
confirms that the veteran has macrocytic anemia.  There is no 
medical evidence relating the veteran's post-service 
diagnoses of anemia and macrocytic anemia to service.  
Moreover, there is no medical evidence showing that the 
veteran's dizziness is due to any medical problems which was 
first manifest during service.  

Thus, there is no medical evidence establishing continuity of 
symptomatology of a stomach disorder and/or a disability 
manifested by dizziness from service discharge.  Likewise, 
while the veteran has been diagnosed post-service as having 
gastrointestinal medical problems and anemia and macrocytic 
anemia, there is no medical evidence of record linking any 
post-service diagnosis to the veteran's active military 
service or to any incident therein, including any possible 
radiation exposure.  

Thus, there is no basis upon which the Board can conclude 
that the veteran's gastrointestinal medical problems and 
anemia and macrocytic anemia are attributable to in-service 
radiation exposure or other incident of service.   

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for a stomach disorder and/or dizziness, 
to include as a result of radiation exposure, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

